Citation Nr: 0335856	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-02 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an earlier effective date for the assignment 
of separate compensable ratings for a scar of the left elbow, 
a scar of the left forearm, a scar of the right inner leg, a 
scar of the right elbow, a scar of the left ankle, and a scar 
of the left lower chest.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
attorney.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from February 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
regional office (RO).  In the decision, the RO denied a claim 
for separate compensable ratings for residuals of shell 
fragment wounds of the left elbow, left forearm, and right 
leg, rated together as 10 percent disabling.  Subsequently, 
in a statement of the case issued in October 1999, the RO 
granted separate compensable ratings for a tender scar of the 
left elbow, a tender scar of the left forearm, a tender scar 
of the right inner leg area, a tender scar of the right 
elbow, a tender scar of the left ankle, and a tender scar of 
the left lower chest area.  The RO assigned an effective date 
of May 31, 1994, for the separate compensable ratings.  

In a decision of December 2001, the Board extended the 
effective date for the assignment of separate compensable 
rating back to June 8, 1992.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2003, the Secretary of Veterans 
Affairs (Secretary) and the veteran, through his attorney, 
filed a joint motion to vacate the Board's decision and 
remand the case to the Board for further action.  The motion 
was granted by the Court in an order dated in February 2003.  
The veteran's attorney submitted additional written argument 
in October 2003.  


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the joint motion, it was stated that the Board had not 
adequately addressed whether the VA had specifically provided 
the appellant with notice of the allocation of burdens of 
obtaining evidence, and otherwise complied with the VCAA's 
duty to inform provisions.  The Board was instructed to 
address that issue on remand.

In reviewing the file, the Board concludes that additional 
notice to the appellant would be beneficial.  In this regard, 
the Board notes that the VA did not provide a letter to the 
appellant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  A regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Finally, the veteran's attorney has submitted a notice of 
disagreement with respect to a rating decision of July 2003.  
However, no statement of the case has been issued by the RO.  
Accordingly, the Board must also remand that matter.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where notice of disagreement is filed with decision and 
no statement of the case has been issued, the Board must 
remand, not refer, that issue to the RO for issuance of a 
statement of the case).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The RO must also 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, and any 
other applicable legal precedent.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
RO must inform the appellant as to any 
evidence which cannot be obtained.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  The RO 
should also issue a statement of the case 
which addresses the decision of July 2003 
with which the veteran has filed a notice 
of disagreement.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




